Miner, J.:
I cannot concur with my brethren in this case. I am of the opinion that the court erred in admitting the testimony of the witness Maxwell, who testified that he heard a conversation between Brain and Popper in 1886, before the lease was executed, and in allowing the witness, under objection, to state what was said between Brain and Popper before the lease was executed, for the alleged purpose of showing what reasonable use meant, as contained in a covenant in the lease, and in permitting the witness to state that before the lease was executed, and while they were conversing about it, Popper said Brain could extract clay from the premises for the purpose of making brick. Popper owned the property when the lease was made. The lease was before the court, and is complete. The law presumes that the parties included therein all their agreements. A contract which the parties intended to make, but did not make, cannot be set up in the place of one which they did make, but did not intend to make. 2 Pars. Gout. 497. The general rule is that parol evidence cannot be admitted to counteract or vary the terms of a written instrument. When parties enter into a written agreement, all their earlier agreements which are not incorporated in the written contract are considered as intentionally rejected. This is so held because if every writing was held subject to enlargment and alteration according to such testimony, and made dependent on the slippery memory and uncertain testimony of corrupt parties, which might be offered on either side, as to the previous intention or collateral facts, it would be of no use to reduce the contract to writing, or to give written contracts fixedness or certainty in any way. 2 Pars. Cont. 548. This is the general rule. As to terms, conditions, and limitations, the contract must speak for itself. But, as to parties or the *169subject-matter of a contract, extrinsic evidence may, and many times must, be used to make them certain, if necessary for that purpose. 2 Pars. Cont. 549. So if the meaning of the instrument, by itself, is affected witb uncertainty, the intention of the parties may be ascertained by extrinsic testimony; “but this intention, of course, is to be ascertained in all cases, except that of lutent ambiguity proper, by a development of the circumstances under whidb the instrument was made. It cannot be ascertained by bringing forward proof of declarations or conversations which took place at the time the instrument was made, or before or afterwards.” 2 Pars. Cont. 564, and note L; Miller v. Travers, 8 Bing. 244; Doe v. Hiscocks, 5 Mich. & W. 363; Kyle v. Bellenger, 79 Ala. 516; Johnson v. Walter, 60 Iowa 315, 14 N. W. 325. In the case of Groome v. Ogden City Corp., 10 Utah 58, 37 Pac. 90, Justice Bartch, in delivering the opinion of the court, said:'“Counsel insist that the court erred in rejecting the evidence offered by the appellant as to conversations, understandings, and oral agreements bad between the appellant and officers of the respondent prior to the execution .of the lease. There is no allegation of fraud, accident, nr mistake in the complaint. How, then, can the plaintiff introduce evidence to show the understandings and agreements of the parties which led up to, and culminated in, the making of the lease ? Clearly, in ¡the absence of proper allegations, such evidence would be immaterial and incompetent, for the anterior proceedings between the parties were merged in the written instrument, which is complete in itself, and does not require the aid of extrinsic evidence to comprehend its terms. Nor can such evidence be admitted to add to or vary the terms of the instrument, in the absence of fraud, accident, or mistake. In Kain v. Old. 2 Barn. & C. 627, Chief Justice Abbot said: “Where the whole mat*170ter passes in parol, all that passes may sometimes be taken together as forming part of the contract, though not always, because matters talked of at the commencement of a bargain may be excluded by the language used at its termination. But if the contract be, in the end, reduced to writing, nothing which is not found in the writing can be considered as a part of the contract.” Benj. Sales, § 621; Mast v. Pearce, 58 Iowa 579, 8 N. W. 632, and 12 N. W. 597; Baker v. Morehouse (Mich.) 12 N. W. 170; Johnson v. Walter, 60 Iowa 315, 14 N. W. 325. The conversation which was sought to be introduced in the above case was as to an understanding between the parties that a spring located on the leased premises was a part of the property leased, and went with it. There is no latent ambiguity in this contract to be explained. No ambiguous or equivocal meaning could be attached to the words, “At the expiration of the lease, the same to be returned in as good condition as when taken, reasonable use and damage by the elements excepted,” as used in the lease. The lease expressed the intention of the parties, and no evidence was required to explain its meaning, except that which arose from the lease itself, and the use made of it with the knowledge of the parties, without objection, after possession given. While it is true that evidence may be admissible to show the surrounding circumstances, the nature of the transaction, and how the parties acted with reference to a written instrument, for the purpose of explaining any ambiguous, equivocal, or uncertain term therein, yet this would not permit the court under the pleadings and the facts of this case, to allow oral testimony of conversations between the parties, which led up to and culminated in, the making of the written lease, prior to its execution, to be introduced for the purpose of explaining the meaning of the words “reasonable use.” To allow this to be done *171is going further than, any court should be allowed to go, and, if permitted, will break down every safeguard that protects written instruments, and make them subject to the slippery memory and uncertain testimony of parties whose interests may be subserved in some way by improperly supplying or construing that which was before reasonably certain, in the light of the instrument and surrounding circumstances. Under the pretense of explaining a specific covenant as to what reasonable use was, the witness was permitted to give oral conversations between the makers of the lease, one of whom was dead, at a time anterior to its being reduced to writing, and without any statement as to what did take place between them thereafter, and before the writing was executed, and thus supply the very link that was wanting, and which was decisive of the cause, by oral testimony; and that, too, without any allegations in the answer of any fraud, accident, mistake, or any other fact that might place the opposite party in a position to meet the issue thus raised by the evidence. Insurance Co. v. Throop, 22 Mich. 146; Johnson v. Cranage, 45 Mich. 14, 7 N. W. 188; Johnson v. Walter, 60 Iowa 315, 14 N. W. 325; Neilson v. Hartford, 8 Mees. & W. 806; Dwight v. Insurance Co., 103 N. Y. 341, 8. N. E. 654; Brady v. Cassidy, 104 N. Y. 147; 10 N. E. 131; Kyle v. Bellenger, 79 Ala. 516; 2 Pars. Cont. 492, 564; Insurance Co. v. Austin, 25 Am. Rep. 221; Mast v. Pearce, 58 Iowa 579; 8 N. W. 632, and 12 N. W. 597; Baker v. Morehouse (Mich.), 12 N. W. 170; Folsom v. Cook (Pa. Sup.), 9 Atl. 93; Miller v. Travers, 8 Bing. 244; Sutherland v. Crane, Walk. (Mich.) 523. I think the admission of this proof was error.